UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4992



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRICK PATTERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-04-111)


Submitted:   January 27, 2006               Decided:   March 6, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank DeArmon Whitney, United States Attorney, Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tyrick   Patterson     pled    guilty     to   being    a    felon    in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

(2000).      Initially,     the   district    court   overruled     Patterson’s

objections    to   the    guideline   calculation      based   on       Blakely   v.

Washington, 542 U.S. 296 (2004), and sentenced him to a term of

twenty-one months imprisonment.           On appeal, Patterson argued that

the district court erred in imposing sentence under a mandatory

guideline scheme.        Without filing a brief, the government moved to

vacate the sentence and remand the case to the district court for

resentencing in light of United States v. Booker, 543 U.S. 220

(2005).    We granted the motion and Patterson was resentenced to a

term of nineteen months imprisonment. Patterson has not identified

any error in the sentence imposed on remand.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      - 2 -